DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-30 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 17-19, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourgeois (US Patent application Publication No. 2006/0180401).
With respect to independent Claim 1, Bourgeois discloses the limitations of independent Claim 1 as follows:
A system, comprising:	 
a lift mechanism including	(See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism)
a base, (See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 5(base)
a platform, (See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 5(base), 9(platform)  and
a scissor lift linkage assembly configured to move the platform above and below the base.  	(See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11,12(linkage assembly)

With respect to Claim 2, which depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Bourgeois discloses as follows:
The system of claim 1, wherein the scissor linkage assembly includes a guide link and a drive link pivotally coupled to the guide link.  (See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 11a(drive link), 11b(guide link)

With respect to Claim 3, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 2, which are incorporated herein by reference.  With respect to Claim 3, Bourgeois discloses:
The system of claim 2, wherein the guide link includes a base arm coupled to the base and a platform arm coupled to the platform.  (See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-4; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 11'b(base arm), 11"b(platform arm)

With respect to Claim 4, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 3, which are incorporated herein by reference.  With respect to Claim 4, Bourgeois discloses:
The system of claim 3, wherein the drive link is sandwiched between the base arm and the platform arm. (See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-4; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 11'b(base arm), 11"b(platform arm)

With respect to Claim 5, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 3, which are incorporated herein by reference.  With respect to Claim 5, Bourgeois discloses:
The system of claim 3, wherein the base arm and the platform arm are located on opposite sides of the drive link.  	(See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-4; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 11'b(base arm), 11"b(platform arm)

With respect to Claim 6, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 5, which are incorporated herein by reference.  With respect to Claim 6, Bourgeois discloses:
The system of claim 5, wherein the base arm and the platform arm are connected together via a bushing.  	(See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-4; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 11'b(base arm), 11"b(platform arm)

With respect to Claim 7, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 6, which are incorporated herein by reference.  With respect to Claim 7, Bourgeois discloses:
The system of claim 6, wherein the drive link is rotatably coupled to the guide link via the bushing.  (See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-4; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 11'b(base arm), 11"b(platform arm)

With respect to Claim 8, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 5, which are incorporated herein by reference.  With respect to Claim 8, Bourgeois discloses:
The system of claim 5, wherein the base arm is located between the base and the drive link.  	(See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-4; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 11'b(base arm), 11"b(platform arm)

With respect to Claim 9, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 8, which are incorporated herein by reference.  With respect to Claim 9, Bourgeois discloses:
The system of claim 8, wherein the platform arm is located between the platform and the drive link. (See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-4; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 11'b(base arm), 11"b(platform arm)

With respect to Claim 10, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 2, which are incorporated herein by reference.  With respect to Claim 10, Bourgeois discloses:
The system of claim 2, wherein the guide link is pivotally coupled to the platform and slidably coupled to the base. (See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 22(bushing), 17(pin--slidably coupled)

With respect to Claim 11, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 10, which are incorporated herein by reference.  With respect to Claim 11, Bourgeois discloses:
The system of claim 10, wherein the base has a linear-motion bearing to which the guide link is coupled.  (See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11a(drive link), 11b(guide link), 18(linear motion bearing), 22(bushing), 17(pin--slidably coupled)

With respect to Claim 12, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 10, which are incorporated herein by reference.  With respect to Claim 12, Bourgeois discloses:
The system of claim 10, wherein the drive link is slidably coupled to the platform.  (See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 9(platform), 11a(drive link), 14(pin--slidably coupled via 15(slot))

With respect to Claim 13, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 12, which are incorporated herein by reference.  With respect to Claim 13, Bourgeois discloses:
The system of claim 12, wherein the platform has a linear-motion bearing to which the drive link is coupled.  (See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 9(platform), 11a(drive link), 14(pin--slidably coupled) 15(linear motion bearing)

With respect to Claim 17, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 2, which are incorporated herein by reference.  With respect to Claim 17, Bourgeois discloses:
The system of claim 2, wherein the lift mechanism includes an actuator assembly coupled to the drive link to move the drive link.  (See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-3; Ref. Numerals  1(lift mechanism), 19(actuator), 11a(drive link); Claim 6)

With respect to Claim 18, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 17, which are incorporated herein by reference.  With respect to Claim 18, Bourgeois discloses:
The system of claim 17, wherein the actuator assembly includes a motor and a gearbox operatively connected between the motor and the scissor lift linkage assembly.  (See Pars. 0029-0021; Figs. 1-3; 11,12(linkage assembly), "motor" and gearbox(not shown)

With respect to Claim 19, which ultimately depends from independent Claim 1, Bourgeois teaches all of the limitations of Claim 1 and Claim 18, which are incorporated herein by reference.  With respect to Claim 19, Bourgeois discloses:
The system of claim 18, wherein the motor is aligned with the gearbox.  (See Par. 0021; Figs. 1-3; "motor” and gearbox(not shown)

With respect to independent Claim 26, Bourgeois discloses the limitations of independent Claim 26 as follows:
A method, comprising:	 
raising a platform above a base of a lift mechanism with a scissor lift linkage; and	(See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11,12(linkage assembly)
lowering the platform below the base with the lift mechanism.  	(See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 5(base), 9(platform), 11,12(linkage assembly)

With respect to Claim 27, which depends from independent Claim 26, Bourgeois teaches all of the limitations of Claim 26, which are incorporated herein by reference.  With respect to Claim 27, Bourgeois discloses:
The method of claim 26, further comprising: 
wherein the scissor lift linkage includes a guide link and a drive link pivotally coupled to the guide link; (See Pars. 0009, 0019-0021; Figs. 1-3; Ref. Numerals  1(lift mechanism), 11a(drive link), 11b(guide link)  and
moving the drive link with an actuator assembly of the lift mechanism. (See Pars. 0009, 0019-0021, 0023, 0024; Figs. 1-3; Ref. Numerals  1(lift mechanism), 19(actuator), 11a(drive link); Claim 6



Allowable Subject Matter
Claims 14-16, 20-25, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 17, 2021